DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein each two link assemblies" in line 4 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.  (Lines 3 and 4 recited, “composed of link assemblies” but does not specify “two” link assemblies”.  Line 6 further claims “each of the link assemblies”).  
The examiner suggests the language for line 4 --wherein each 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 10, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2018/028899 issued to Chen et al.
Regarding Claim 1, Chen et al. teaches a multi-link wheel base, comprising 
a main body (structure shown in Figure 2 for supporting wheels) and a plurality of wheels (2, 3, 4) provided on the main body (Figure 1), wherein
the main body is composed of link assemblies (5, 7, F),
wherein each of the link assemblies are rotationally coupled (at pivot joints C and E), and the plurality of wheels (2, 3, 4) are provided on the link assemblies; 
each of the link assemblies (5, 7, F) includes an intermediate link (F is an intermediate link) and an end link (5 and 7 are end links), wherein each side of the intermediate link (F) is provided with a first rotational connection position (see pivot sections C and E), one side of the end link (5, 7) is provided with a second rotational connection position (link 5 has a rotational connection at E and link 7 has a rotational connection at C), the first rotational connection position (C and E) and the second rotational position (C and E) are rotationally connected by means of a connecting device (paragraph [0026] disclose pivoting joints, see also Figures 6 and 7).
Regarding Claim 10, Chen et al. shows in Figure 1 a roller shoe (1) as the piece of sports equipment.
Allowable Subject Matter
Claims 2-9 and 11-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for the indication of allowable subject matter in this case is the inclusion of: in re claims 2-5 and 11-14, where the first rotational connection position is a plug-in connection position as an insertion portion, and the second rotational connection position is a window connection position for receiving the plug-in connection position, where the plug-in connection position is provided with a first through hole and the window connection position is provided with a second through hole, and the first and second through hole are aligned with each other and the connecting device is assembled in the first through hole and the second through hole to achieve a rotational connection of the intermediate link and the end link; in re claims 6 and 15, where the main body is provided with two fixing devices and each of the two fixing devices comprise a fixing hole on the main body, a spherical rotating body provided in the fixing hole and a connecting shaft penetrating the spherical rotating body; in re claims 7 and 16-18, where the main body is provided with two fixing devices for connecting and the two fixing devices comprise a mounting hole provided on the main body and the mounting hole is provided inside with a ball shaft assembly and a connecting shaft in the ball shaft assembly protrudes upward.
in combination with the other elements recited, not found in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618